14 F.3d 471
UNITED STATES of America, Plaintiff-Appellee,v.Jonathan McGINLEY, Defendant-Appellant.
No. 92-30043.
United States Court of Appeals,Ninth Circuit.
Jan. 18, 1994.

Kelly R. Beckley, Eugene, OR for defendant-appellant.
Deborah J. Dealy-Browning, Asst. U.S. Atty., Eugene, OR, for plaintiff-appellee.
On Remand From The Supreme Court Of The United States.  114 S. Ct. 42.
Before:  TANG, POOLE and RYMER, Circuit Judges.


1
The judgment of this Court, 988 F.2d 124 (Table), is vacated and the case is remanded to the district court for resentencing under the correct guidelines range (262-327 months), as asserted by the Solicitor General in his brief filed with the Supreme Court on August 6, 1993.  The district court will be free on remand to consider whether departure is warranted.